Citation Nr: 0734204	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
(back disability), currently rated 20 percent disabling.

2.  Entitlement to an increased rating for lattice 
degeneration of the retina, both eyes (eye disability), 
currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974 and from March 1983 to March 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's back disability is manifested by forward 
flexion to 60 degrees and sciatica, but not forward flexion 
of 30 degrees of less, incapacitating episodes, or 
neurological abnormalities which may be separately evaluated. 

2.  The veteran's eye disability is manifested by, at worst, 
20/40 vision in one eye and 20/25 vision in the other eye, 
myopia, astigmatism, and lattice degeneration, but not by 
localized scars, atrophy, or irregularities of the retina, 
centrally located.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2007).

2.  The criteria for a compensable evaluation for a service-
connected eye disability have not been met. 38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.83a, Diagnostic Code 
6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran was granted service connection for 
a back disability, rated 20 percent disabling, and for an eye 
disability, rated 0 percent disabling, in a rating decision 
of December 2000.  Both ratings were effective April 1, 2001.  
The veteran believes he is entitled to increased evaluations 
for both of these disabilities.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In September 
2004, the veteran was advised as to what evidence VA was 
responsible for obtaining and what evidence the veteran 
should submit, including any evidence in his possession that 
pertains to the claims.  He was also informed as to the type 
of evidence which would support his claims.  The September 
2004 letter advised the veteran of each notice element 
required by 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a).

VA provided the veteran with notice of the provisions 
governing assignment of increased evaluations for service-
connected disabilities in January 2007.  Although this notice 
was provided subsequent to final adjudication of the claim, 
the veteran was not prejudiced thereby, as the veteran had 
already appealed from the evaluations assigned to his 
disabilities.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice provided met both the law and the spirit of VCAA.  
The timing of the notice did not affect the essential 
fairness of the adjudication or prejudice the veteran, since 
the veteran demonstrated actual knowledge when he submitted 
private medical evidence.  See generally Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir.2007), see Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In addition, the duty to assist the veteran to develop the 
claims is fulfilled.  The veteran's service medical records 
and private clinical records are associated with the claims 
file.  VA examinations were conducted.  VA afforded the 
veteran an opportunity to submit any additional evidence and 
to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A.  Lumbosacral Strain

As noted above, the veteran was awarded service connection 
for lumbosacral strain in December 2000.  An initial 20 
percent evaluation was assigned.  The veteran's service-
connected back disability was reviewed and the assigned 20 
percent rating was continued by the RO following its receipt 
of medical records submitted by the veteran's representative.  

In March 2004, the veteran presented in the emergency room of 
a private hospital complaining of back pain with exacerbation 
once a week.  There was tenderness of the lumbar spine on 
palpitation.  Straight leg raising was negative at 90 
degrees, reflexes were 2+ and symmetrical, and motor and 
sensory functions were normal.  He was diagnosed with back 
pain.  Private medical records from March 2004 show that the 
veteran had back pain with spasms, but could touch his toes 
and had normal sensation and strength.  He was diagnosed with 
lumbar strain.  Also in March 2004, following an MRI, the 
veteran was diagnosed with multi-level lumbar arthritis with 
encroachment on the nerve.

At an April 2004 neurological consultation, the examiner 
diagnosed low back pain associated with episodic radiation 
down the left extremity suggestive of L4 radiculopathy and 
decreased pinprick of the upper and lower extremities 
bilaterally suggestive of polyneuropathy.  An April 2004 MRI 
revealed normal bilateral upper extremities and bilateral 
motor/sensory demyelinating tibial neuropathy of the lower 
extremities.

The veteran attended another neurological consultation in May 
2004.  He was diagnosed with low back pain associated with 
episodic radiation down the left extremity suggestive of L4 
radiculopathy.  During a follow-up May 2004 neurological 
consultation, the veteran had full range of motion, no 
tenderness on palpitation, and straight leg testing was 
negative.  Motor and sensory examinations and deep tendon and 
pathologic reflexes were all normal.  Gait was normal.  The 
examiner opined that back pain was multifactorial and 
aggravated by his lumbar degenerative arthritis.  He was 
diagnosed with low back pain of many etiologies.

At a September 2004 VA examination, the veteran complained of 
chronic lumbar pain with intermittent radiculopathy symptoms 
in the left leg.  He reported that he works daily in a 
restorative vehicle shop.  Range of motion was forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees in each direction, rotation to 
55 degrees in each direction.  Straight leg reflexes were 
positive at 45 degrees on the left and positive at 70 degrees 
on the right.  Gait was normal, sensation in the lower 
extremities was normal, strength was good and equal on upper 
and lower extremities, and reflexes were 2+ in each lower 
extremity.  The examiner diagnosed degenerative joint 
disease.

The veterans service-connected lumbosacral strain is 
evaluated under DCs 5235 to 5243 based on loss of range of 
motion, or objective indicators, unless the disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, where the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

In this case, the veteran's forward flexion was measured as 
to 90 degrees (September 2004 VA examination) with some 
discomfort in the lower lumbar region at 90 degrees.  Total 
thoracolumbar motion was reported as 310 degrees (arrived at 
by adding 90 (forward flexion) plus 30 (extension), plus 40 
(lateral flexion), plus 40 (lateral flexion), plus 55 
(rotation), plus 55 (rotation)).  See the September 2004 
examination.  Pain was noted at the extremes of the measured 
ranges.  Since the veteran has a combined thoracolumbar range 
of motion in excess of 150 degrees on all examinations, there 
can be no finding that the veteran has ankylosis, either 
favorable or unfavorable, so the 100 percent evaluation 
available for unfavorable ankylosis of the entire spine and 
the 50 percent evaluation available for unfavorable ankylosis 
of the entire thoracolumbar spine are not applicable.  

The above findings do not satisfy the criteria for the next-
higher 40 percent evaluation under the general rating formula 
for diseases and injuries of the spine.  Moreover, while the 
veteran reported at the 2004 VA examination that his back 
pain and functionality has progressively worsened, the 
objective evidence does not demonstrate additional limitation 
of function from which to conclude that the veteran's 
disability picture is analogous to the 40 percent rating per 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In so concluding, the Board acknowledges that the veteran had 
back pain that sent him to the Emergency Room in March 2004.  
However, when he was examined by his private physician in May 
2004, the veteran had full range of motion in all planes of 
his lumbar spine which jives with the findings made when the 
veteran was later examined by VA.  Both examinations showed 
no evidence of weakness of the paraspinal musculature.  
Additionally, the veteran had a normal gait upon examination 
and did not use any assistive devices.  Thus, the extent of 
the veteran's pain is found to be appropriately contemplated 
by the currently assigned 20 percent evaluation under the 
general rating formula.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Although the veteran 
was diagnosed with sciatica in April 2004, there is no 
evidence of incapacitating episodes.  The veteran is able to 
work daily and had not reported incapacitating flare-ups of 
his back disability.  He is therefore not entitled to an 
increased rating for intervertebral disc syndrome.  

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2007).  
Neurological consultations in April 2004 and May 2004 showed 
the veteran may have polyneuropathy.  However, this has not 
been linked to the veteran's service-connected back 
disability.  The medical evidence shows that his gait was 
normal and he did not have bladder or bowel problems.  The 
veteran is not entitled to a rating for neurologic 
complications related to his back disability.

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 20 percent cannot be granted.



B.  Eye Disability

The veteran's service medical records reflect diagnoses of 
lattice degeneration and myopia.  As noted above, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is 
no diagnostic code for the veteran's eye disability, and he 
has been rated by analogy under DC 6079.  

An October 2000 pre-discharge VA examination found his 
corrected vision was 20/25 in the right eye and 20/40 in the 
left eye.  The examiner diagnosed myopia, astigmatism, and 
lattice degeneration.  In June 2002, a private examiner found 
the veteran's corrected vision was 20/20 bilaterally.  A 
March 2003 private examination noted 20/30 vision in the 
right eye and 20/25 vision in the left eye.  During a 
September 2004 VA examination, the veteran's corrected vision 
was 20/25 bilaterally.  He was diagnosed with myopia, lattice 
degeneration, choroidal nerves of the right eye.  The veteran 
stated in his September 2004 notice of disagreement that he 
has recurring instances of blurred vision, extreme 
sensitivity to sunlight, and trouble driving after dusk.

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses. 38 C.F.R. § 4.75.  
A noncompensable evaluation is warranted where vision is 
20/40 or better in both eyes.  DC 6079.  A 10 percent 
evaluation is warranted where vision is 20/50 in one eye and 
20/40 in the other eye.  DC 6079.  A 10 percent evaluation is 
also warranted where vision is 20/50 in both eyes.  DC 6078.  
A 10 percent evaluation is also for consideration where 
vision is 20/70 in one eye and 20/40 in the other.  DC 6079.  
Finally, a 10 percent evaluation is for application where 
there is vision of 20/100 in one eye and 20/40 in the other.  
DC 6079.  In this case, the medical evidence shows that the 
veteran's service-connected eye disability results in visual 
impairment with distance vision correctable to, at worst, 
20/25 in one eye and 20/40 in other eye.  When these findings 
are applied to the rating criteria, the result is a 
noncompensable evaluation under DC 6079 or DC 6078.

The Board has considered the applicability of other 
diagnostic codes, but finds that a higher evaluation is not 
warranted under any diagnostic code.  Under the provisions of 
DC 6011, localized scars, atrophy, or irregularities of the 
retina, centrally located, with irregular, duplicated, 
enlarged or diminished image, unilateral or bilateral, are 
evaluated as 10 percent disabling.  38 C.F.R. § 4.84(a), DC 
6011.  Although the veteran's lattice degeneration affects 
his retina, there is no evidence of localized scars, atrophy, 
or irregularities of the retina, centrally located.  Thus, he 
is not entitled to a compensable rating under DC 6011.

As the veteran clearly retains both eyes, the provisions of 
DC 6066, which pertain to anatomical loss of one eye, are not 
applicable.  38 C.F.R. § 4.84a, DC 6066.  Neither is an 
evaluation in excess of 30 percent warranted under DC 6080, 
which pertains to impairment of field of vision, as there is 
no evidence that the veteran's field of vision is impaired.  
38 C.F.R. § 4.84a, DC 6080.  Finally, there is no evidence of 
diplopia such that the provisions of that diagnostic code are 
also inapplicable.  38 C.F.R. § 4.84a, DC 6090.

The Board has also considered whether the claim for an 
increased rating for an eye disability should be referred for 
consideration of an extraschedular disability rating under 38 
C.F.R. § 3.321(b)(1).  Referral for such consideration is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  The Board recognizes that 
the veteran experiences blurred vision, extreme sensitivity 
to sunlight, and trouble driving after dusk, but there is no 
indication of industrial impairment so as to warrant. 
referral of this case for extra-schedular consideration.  38 
C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 0 percent cannot be granted.


ORDER

The claim for an increased rating for a back disability is 
denied.

The claim for an increased rating for a back disability is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


